TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 13, 2021



                                     NO. 03-20-00057-CV


                 Appellants, Clear Diamond, Inc. and Kyle Wartenbee //
        Cross-Appellants, Rebeca Zapata, individually and as representative of the
           Estate of Flavio Zapata, Estela Zapata, and Sergio Zapata Montoya

                                                v.

           Appellee, Rebecca Zapata, Individually and as Representative of the
   Estate of Flavio Zapata // Cross-Appellees, Clear Diamond, Inc. and Kyle Wartenbee




     APPEAL FROM THE 452ND DISTRICT COURT OF MCCULLOCH COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND KELLY
                AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the interlocutory order signed by the trial court on January 14, 2020

denying “Plaintiff’s Motion to Dismiss Defendant’s Motion for Sanctions and Motion to Strike

Pleadings Pursuant to Chapter 27 of the Texas Civil Practices and Remedies Code” and the

interlocutory order signed by the trial court on January 14, 2020 denying “Defendant’s Motion

to Transfer Venue.” Having reviewed the record and the parties’ arguments, the Court holds

that there was no reversible error in the orders. Therefore, the Court affirms the trial court’s

interlocutory orders. Each party shall pay the costs of appeal incurred by that party, both in this

Court and in the court below.